MEMORANDUM **
Patricia Peralta appeals her conviction for importation of marijuana in violation of 21 U.S.C. §§ 952 and 960 and possession of marijuana with the intent to distribute in violation of 21 U.S.C. § 841(a)(1) on two grounds. First, Peralta argues that, under United States v. Vallejo, 237 F.3d 1008, 1012 (9th Cir.2001), amended by 246 F.3d 1150 (9th Cir.2001), the district court erred when it admitted expert testimony about the structure of drug trafficking organizations in this simple, non-conspiracy case. Second, she contends that the district court abused its discretion when it excluded the expert testimony of Dr. Beatriz Heller, a clinical psychologist, who the defense sought to have testify about how Peralta’s depressive disorder would have affected her response to police interrogation. See id. at 1018-22 (holding that it was an abuse of discretion for a district court to exclude expert psychological testimony that explained why the defendant in a drug importation case might have had a different recollection than the customs inspector of the substance of their communication during an interrogation at the border). Dr. Heller’s testimony, Peralta argues, would be relevant to the determination of whether her statements to the customs inspectors revealed that she had knowledge of the drugs in her car. More*556over, Peralta contends that the exclusion of this expert testimony violated her Fifth and Sixth Amendment rights to a fair trial and to present a defense.
We hold that the district court abused its discretion when it excluded Dr. Heller’s testimony and that, in so doing, it violated Peralta’s Fifth and Sixth Amendment rights. See DePetris v. Kuykendall, 239 F.3d 1057, 1062 (9th Cir.2001) (holding that the exclusion of critical, corroborative defense evidence violated the defendant’s due process rights); Franklin v. Henry, 122 F.3d 1270, 1273 (9th Cir.1997) (same). Dr. Heller’s testimony was relevant to the issue of knowledge—the sole issue in Peralta’s case—and her testimony could have affected the jury’s view of that issue. See Vallejo, 237 F.3d at 1018-22; see also United States v. Bighead, 128 F.3d 1329 (9th Cir.1997) (finding that expert psychological testimony about the characteristics of “delayed disclosure” and “script memory” would assist the trier of fact in determining whether the victim was abused as a child). Accordingly, we reverse Peralta’s convictions and remand to the district court for further proceedings.1
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Alternatively, reversal is required because the district court erred when it admitted expert testimony about the structure of drug trafficking organizations in this simple, non-conspiracy case. Vallejo, 237 F.3d at 1012. We reaffirmed this part of Vallejo in our opinion filed concurrently herewith. See United States v. Pineda-Torres, 287 F.3d 860 (9th Cir.2002).